UNITED STATES DISTRICT COURT
SOUTHERN DlSTRlCT OF OHIO
WESTERN DIVISION

CRYSTAL BROWN, Case No. l :1 8-cv-398
Plaintiff, Dlott, J .
Litkovitz, M.J.
vs.
NAvIENT soLUTIoNs, LLC, REPORT ANI)
Defendant. RECOMMENDATION

Plaintiff Crystal Brown, proceeding pro se, initiated this action in state court under the
F air Credit Reporting Act on May 10, 2018. (Doc. 3). On June 6, 2018, defendant removed this
case to federal court pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, and thereafter gave
plaintiff notice of this removal. (Doc. l). On July 13, 2018, defendant filed a motion to dismissl
(Doc. 7). After this motion was filed, the Court sent plaintiff a notice that failure to respond
could result in dismissal of her action for lack of prosecution (Doc. 8). Despite this notice,
plaintiff did not file a response to the motion to dismiss

On Oetober 2, 2018, the Court ordered plaintiff to show cause within fifteen (15) days
why this Court Should not dismiss his case against defendant Navient Solutions, LLC for lack of
prosecution. (Doc. 9). To date, plaintiff has not filed a response to the Show Cause Order or to
the pending motion to dismiss

Plaintiff’s failure to prosecute this matter and to obey an Order of the Court warrants
dismissal of this case under Fed. R. Civ. P. 41(b). See Jourdan v. Jabe, 951 F.2d 108, 109-10
(6th Cir. 1991). District courts have the power to sua sponte dismiss civil actions for want of
prosecution to “manage their own affairs so as to achieve the orderly and expeditious disposition
of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-31 (1962). See also Jourdan, 951 F.2d at

109. Although plaintiff is proceeding pro se, the Supreme Court has stated that “we have never

suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed Without counsel.” McNez'l v. Unfted States, 508 U.S. 106, 113

(1993).

IT IS THEREFORE RECOMMENDED THAT plaintiffs case be DISMISSED in its

entirety for Want of prosecution and for failure to obey an Order of the Court.

Dat@r LO 422 .ZL 26 …
aren L. Litkovitz

United States Magistrate Judge

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CRYSTAL BROWN, Case No: l:lS-cv-398
Plaintiff, Dlott, J.

Litkovitz, M.J.
vs.

NAVIENT SOLUTIONS, LLC,
Defendant.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served With a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended fithher by the Court on
timely motion for an extension Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof F ailure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United Srates v. Walters, 638 F.2d 947 (6th Cir. 1981).

